Citation Nr: 0112676	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  99-06 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation in excess of 10 
percent for an anxiety neurosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
February 1946, and from January 1948 to January 1952.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Houston, Texas.  In that decision, the RO granted an 
increased evaluation to 30 percent for internal derangement 
of the left knee, effective May 19, 1998, and continued the 
10 percent evaluation for anxiety neurosis.  

The Board notes that the veteran appealed only the claim for 
entitlement to an increased evaluation for anxiety neurosis, 
and thus that is the only issue before the Board.

In September 2000, the Board remanded the claim for 
additional development and adjudicative action.  However, as 
will explained in detail below, it is again necessary to 
return this case to the RO in order to ensure that the 
veteran's right to due process is preserved.


REMAND

The Board finds that additional action by the RO is a 
prerequisite to any further Board review of the veteran's 
claim.  In this regard, the record discloses that following 
certification of this appeal to Board in March 2001, 
additional medical evidence was received by the Board in 
April 2001, consisting of psychiatric outpatient records, 
dated in January and April 2001.  See 38 C.F.R. § 20.1304(a) 
(2001).  This additional pertinent evidence has not been 
considered by the RO, nor has waiver of RO consideration been 
provided by the veteran or his representative in this 
instance.  The Board regrets the delay associated with a 
remand of this matter, however, the governing rules of 
procedure applicable in this case and, in particular, the 
provisions of 38 C.F.R. § 20.1304 are not discretionary.  
Under the Board's rules of practice, "[a]ny pertinent 
evidence submitted by the appellant . . . which is accepted 
by the Board . . . must be referred to the agency of original 
jurisdiction for review and preparation of a Supplemental 
Statement of the Case unless this procedural right is waived 
[]."  38 C.F.R. § 20.1304(c) (2000).  See also, 38 C.F.R. §§ 
19.9, 19.31 (2000).

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  After affording the veteran the 
opportunity to submit additional evidence, 
the RO should review all evidence that has 
been associated with the claims file since 
the issuance of the most recent Statement 
of the Case or Supplemental Statement of 
the Case, and readjudicate the issue on 
appeal.

3.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence (including the psychiatric 
outpatient records, dated in January and 
in April, 2001) and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The case should then be returned to the Board for further 
appellate consideration, if appropriate.  The Board intimates 
no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




